[Cite as State v. Stepherson, 2014-Ohio-5298.]


                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT

State of Ohio,                                    :

                 Plaintiff-Appellee,              :

v.                                                :                No. 14AP-462
                                                               (C.P.C. No. 94CR-1094)
Darrell A. Stepherson,                            :
                                                              (REGULAR CALENDAR)
                 Defendant-Appellant.             :


                                            D E C I S I O N

                                   Rendered on November 26, 2014


                 Ron O'Brien, Prosecuting Attorney, and Sheryl L. Prichard,
                 for appellee.

                 Darrell A. Stepherson, pro se.


                   APPEAL from the Franklin County Court of Common Pleas

TYACK, J.

        {¶ 1} Darrell A. Stepherson is appealing from the failure of the trial court to grant
him relief from his convictions of aggravated murder with a firearm specification and
related felonies. He assigns two errors for our consideration:
                 First Assignment of Error:

                 The trial court erred and abused it's discretion in this case by
                 not vacating the sentence imposed as it is void as a matter of
                 law when inter alia, a charge in which this criminal
                 defendant was convicted of, has not been disposed of as
                 required by law and Crim.R. 32. The court also abused it's
                 discretion in not even addressing the claim. This is
                 compounded by the court ridiculing this appellant thus all of
                 which violates his constitutional rights under the 5th and 14th
                 amendments which guarantee a fair trial and the due process
No. 14AP-462                                                                                  2


              of law and the equivalent Articles and Sections of the Ohio
              Constitution.

              Second Assignment of Error:

              The trial court erred as a matter of law in not holding an
              evidentiary hearing on this appellant's jurisdictional
              challenge, one which is supported by clear and convincing
              evidence, and when proven true, would entitle this appellant
              to the relief sought. This error has deprived this appellant of
              the constitutional guarantees under the 5th and 14th
              amendments of the U.S. Constitution and the equivalent
              Sections and Articles of the Ohio Constitution to a fair trial
              and the due process of law.

       {¶ 2} Stepherson was convicted in 1994 and sentenced. He pursued a direct
appeal. His judgment and sentence were affirmed in 1995. Stepherson has pursued a
variety of avenues to attempt to get relief from his significant sentence of incarceration.
       {¶ 3} Stepherson's most recent filing is titled "Motion for a Final Appealable
Order." The motion centers on a theory that he has never been sentenced on one of the
charges for which his jury returned a verdict of guilty.
       {¶ 4} Stepherson was originally indicted on charges of aggravated murder based
on two separate theories. One theory was that he acted with prior calculation and design.
One was that he purposely caused the death of another in the course of committing other
felonies.
       {¶ 5} The jury returned a guilty verdict of aggravated murder as to the second
theory, but guilty only of involuntary manslaughter as to the first theory. The trial court
judge applied R.C. 2941.25(A), which reads:
              (A) Where the same conduct by defendant can be construed
              to constitute two or more allied offenses of similar import,
              the indictment or information may contain counts for all
              such offenses, but the defendant may be convicted of only
              one.

       {¶ 6} Therefore the judge did not journalize a sentence as to the second theory
and Stepherson has not technically been convicted of involuntary manslaughter. Had the
jury found Stepherson guilty of murder on the first count as opposed to involuntary
No. 14AP-462                                                                              3


manslaughter, the result would have been the same once R.C. 2941.25(A) was
appropriately applied.
       {¶ 7} The fact that this appellate court addressed the merits of Stepherson's prior
appeals is an indication that we viewed this court to have jurisdiction to hear the appeals.
Had there been no final appealable order, we would have had no jurisdiction to reach the
merits of his prior appeals.
       {¶ 8} As the trial court judge noted, Stepherson has no right to relief now. He
clearly has no right to be sentenced on a scheduled felony for which he has never
technically been convicted, with or without an additional hearing.
       {¶ 9} The two assignments of error are overruled. The judgment of the Franklin
County Court of Common Pleas is affirmed.
                                                                       Judgment affirmed.

                      BROWN and LUPER SCHUSTER, JJ., concur.